                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


JANIS POJMAN,                                     CV 21-33-BLG-SPW-TJC

                    Plaintiff,
                                                  ORDER
vs.

JOHNSON & JOHNSON and
ETHICON, INC.,

                    Defendants.

      Plaintiff moves for the admission of Pamela Farrell (“Applicant Attorney”)

to practice before this Court in this case with Maxon R. Davis to act as local

counsel. (Doc. 26.) The Applicant Attorney’s application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion is

GRANTED on the condition that the Applicant Attorney shall do their own work.

This means that the Applicant Attorney must write and sign their own pleadings,

motions, and briefs, and appear and participate personally. The Applicant

Attorney shall take steps to register in the Court’s electronic filing system (“CM-

ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office.
      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

the Applicant Attorney, within fifteen (15) days of the date of this Order, files a

pleading acknowledging admission under the terms set forth above.

      DATED this 15th day of July, 2021.

                                        _________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
